Citation Nr: 0948398	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-19 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for multiple sclerosis, 
to include as secondary to service-connected hepatitis B.  

2. Entitlement to a disability rating in excess of 20 percent 
for hepatitis B.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to April 
1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO in Detroit, 
Michigan.  The February 2006 rating decision continued the 
Veteran's 20 percent disability rating for hepatitis B.  The 
July 2008 rating decision denied the Veteran's claim of 
entitlement to service connection for multiple sclerosis.  
The Veteran timely perfected her appeals in May 2006 and 
March 2009, respectively.

The Veteran presented testimony at a personal hearing in 
April 2006 before a Decision Review Officer (DRO).  In 
September 2009, the Board remanded this case for a 
videoconference hearing.  The Veteran testified in a 
videoconference hearing before the undersigned in November 
2009.  Transcripts of these proceedings have been associated 
with the claims file.

Subsequent to the issuance of the April 2009 supplemental 
statements of the case (SSOCs), the Veteran submitted 
additional evidence which was not considered by the RO.  The 
Veteran, through her representative, has waived RO 
consideration of that evidence in a November 2009 submission.  
As such, the Board may consider the appeal.  38 C.F.R. 
§ 20.1304 (2009).

The issue of entitlement to a disability rating in excess of 
20 percent for hepatitis B is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The preponderance of the evidence is against a finding that 
multiple sclerosis had its onset in service, manifested 
within seven years of service separation, is otherwise 
related to the Veteran's active military service, or is 
etiologically related to her service-connected hepatitis B.  


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred, and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in her possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's multiple 
sclerosis claim, a letter dated in April 2008 advised the 
Veteran of the information necessary to substantiate the 
claim based on secondary service connection, and of her and 
VA's respective obligations for obtaining specified different 
types of evidence.  The Veteran was informed of the specific 
types of evidence she could submit, which would be pertinent 
to her claim, and advised that it was ultimately her 
responsibility to support the claim with appropriate 
evidence.  She was also provided proper notice concerning the 
assignment of disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

Although the April 2008 letter did not include notice of the 
criteria for establishing service connection for multiple 
sclerosis on a direct basis, the Veteran was advised of such 
criteria in a February 2009 statement of the case (SOC).  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  
Thereafter, the Veteran was given ample opportunity to 
respond before the claim was readjudicated in an April 2009 
SSOC.  The Board therefore concludes that any notice defect 
here was not prejudicial.  See Sanders, supra.  The Veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of her claim during the course of this 
appeal such that the essential fairness of the adjudication 
was not affected.  While notification of the requirements for 
direct service connection was not provided in a specific 
preadjudicative notice letter, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  Based on the foregoing reasons and the 
particular facts presented in this case, the Board finds that 
a remand for further notice with respect to the Veteran's 
claim would only serve to delay adjudication of the claim 
unnecessarily.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Post-service treatment 
records at military facilities have been associated with the 
record.  Private medical records identified by the Veteran 
have been obtained, to the extent possible.  The Veteran has 
at no time referenced outstanding records that she wanted VA 
to obtain or that she felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because there is no indication that multiple sclerosis may be 
related to a service-connected disability or to an in-service 
event.  While the Veteran contends that she has multiple 
sclerosis as a result of her service-connected hepatitis B, 
she is not competent to offer such an opinion, and she has 
failed to provide any evidence to suggest that there may be a 
link between the two conditions.  As the record is not 
indicative of an association between multiple sclerosis and 
hepatitis B, a VA examination is not warranted.  See 38 
C.F.R. § 3.159(c)(4); see also McLendon, supra.  Furthermore, 
there is no evidence indicating the Veteran "suffered an 
event, injury or disease in service" or was diagnosed with 
multiple sclerosis within seven years of service separation.  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  In this regard, there is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. Service Connection

The Veteran contends that she has multiple sclerosis as a 
result of active service.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease 
such as multiple sclerosis when it is manifested to a 
compensable degree within seven years of separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

As an initial matter, the Board notes that the medical 
treatment records to date do not show a confirmed diagnosis 
of multiple sclerosis.  While some of the Veteran's VA 
treatment records do list an assessment of multiple 
sclerosis, this appears to be based on the Veteran's self-
reported history of being diagnosed with such a condition in 
October 2007.  At best, the medical evidence of record 
indicates a provisional diagnosis of multiple sclerosis.  VA 
treatment records from 2009 state that the Veteran's MRI 
scans and other diagnostic tests are suggestive, but not 
definitive, of multiple sclerosis.  Most recently, a 
September 2009 MRI scan of the cervical spine revealed no 
focal abnormality of the cervical spinal cord.  

Notwithstanding the absence of a confirmed diagnosis of 
multiple sclerosis, the Board will nevertheless consider 
whether service connection would be warranted in the event 
that a definitive diagnosis for this condition were to be 
established.  In inquiring as to whether there is evidence of 
an in-service disease or injury, the Board has reviewed the 
Veteran's service treatment records and finds them to be 
silent for any complaints, treatment, or a diagnosis of 
multiple sclerosis or other demyelinating disease.  On 
separation examination in April 1985, it was noted on the 
report that the Veteran had a normal exam.  

As noted above, multiple sclerosis may be presumed to have 
been incurred in service if shown to have manifested to a 
compensable degree within seven years of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In this case, none of the Veteran's post-service treatment 
records are indicative of multiple sclerosis or any symptoms 
resembling multiple sclerosis within the first seven years 
following her discharge.  The presumption is therefore not 
applicable.  

In short, none of the medical evidence of record links the 
Veteran's claimed multiple sclerosis directly to active 
service.  The earliest evidence of treatment for symptoms 
resembling multiple sclerosis is from 2007, over two decades 
after her period of active service had ended.  This period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Given the amount of time that has 
passed between service and the earliest documented evidence 
of multiple sclerosis-related symptoms, and the fact that the 
claims file completely lacks any medical opinion or 
indication that the Veteran's claimed disability is related 
to her active duty, the Board concludes that service 
connection is not warranted for multiple sclerosis.

In this case, the Veteran contends that her multiple 
sclerosis is a result of her hepatitis B.  The Board will now 
consider whether service connection for multiple sclerosis 
can be established as secondary to her service-connected 
hepatitis B.  See 38 C.F.R. § 3.310(a).  

After a thorough review of the claims folder and 
consideration of all the relevant medical evidence of record, 
the Board concludes that secondary service connection is not 
warranted.  Although the Veteran has a provisional diagnosis 
of multiple sclerosis, there is no evidence to suggest that 
this disease was caused by or aggravated by her service-
connected hepatitis B.  See 38 C.F.R. § 3.310(a).  The Board 
is mindful of the Veteran's statements regarding the etiology 
of her claimed disability.  The Veteran can attest to factual 
matters of which she has first-hand knowledge; for example, 
she is competent to report that experiences certain symptoms.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, her statements 
regarding the etiology of her disability are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the Veteran is competent to report what comes to her through 
her senses, she does not have medical expertise.  See Layno 
v. Brown, 6 Vet. App. 465, 469- 470 (1994).  Therefore, she 
cannot provide a competent opinion regarding the cause of her 
multiple sclerosis.

The Board has considered the internet articles submitted by 
the Veteran in support of her claim.  Treatise evidence can, 
in some circumstances, constitute competent medical evidence.  
See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses).  However, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Here, crucially, the 
Board finds that the internet evidence submitted by the 
Veteran does not mention anything about hepatitis B, let 
alone suggest any possible etiological relationship between 
multiple sclerosis and hepatitis B.  Not only is this 
evidence so general and speculative in nature as to not 
constitute competent, probative evidence as to the etiology 
of multiple sclerosis, but it fails to support the Veteran's 
claim for service connection on a secondary basis.  
Consequently, the Board finds that such evidence does not 
satisfy even the low threshold of McLendon in suggesting an 
association between her disability and anything of service 
origin.  In light of the foregoing, the Board concludes that 
the preponderance of the evidence is against the Veteran's 
claim of secondary service connection.  

As such, the Board concludes that service connection for 
multiple sclerosis is not warranted.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for multiple sclerosis, to 
include as secondary to service-connected hepatitis B, is 
denied.


REMAND

With respect to the Veteran's claim for an increased rating 
for hepatitis B, the Board finds that the record is not 
sufficiently developed to ensure an informed decision.  

At her November 2009 hearing before the Board, the Veteran 
testified that her current symptoms included nausea, body 
aches, weakness, fatigue and weight loss.  As to her weight 
loss, she indicated that she had lost a considerable amount 
of weight within the last few years.  The Veteran also 
reported that she had gone to the emergency approximately 
twice within the last few months as a result of her hepatitis 
B symptoms.  She further testified that she had lost a 
significant amount of time off work and had depleted her sick 
leave as a result.  

A review of the Veteran's VA treatment records reveals that 
she was seen in the emergency room in March 2009 for diarrhea 
and again in September 2009 for near syncope (near fainting).  

In view of the foregoing, the Board finds that there is 
evidence indicating that the Veteran's symptomatology may 
have worsened since her last VA examination in January 2006.  
In this regard, the Board finds that a new examination is 
necessary to assess the current nature and severity of her 
hepatitis B.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (where the evidence of record 
does not reflect the current state of the veteran's 
disability, a VA examination must be conducted).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to 
identify any outstanding medical 
treatment records relating to her 
hepatitis B that may be available from VA 
and/or private health care providers.  
The AOJ should make an effort to obtain 
all such records.

2. The AOJ should also schedule the 
Veteran for an appropriate VA medical 
examination to determine the current 
severity of her service-connected 
hepatitis B.  The claims file must be 
made available to the examiner, and the 
examiner must note in the examination 
report that the claims file was reviewed 
in conjunction with the examination.  Any 
appropriate testing should be conducted, 
and the results reviewed, prior to the 
final opinion. The examiner should 
describe all findings in detail and 
explain the rationale for any conclusions 
reached.

3. Thereafter, the AOJ should 
readjudicate the claim for an increase 
rating for hepatitis B.  If the benefit 
sought on appeal is not granted, the 
Veteran and her representative should be 
furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


